Exhibit 10.2
Execution version
GENERAL SECURITY AGREEMENT
THIS GENERAL SECURITY AGREEMENT, dated as of the 24th day of October, 2008 (the
“Agreement”), is made among MAIN STREET CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), MAIN STREET CAPITAL PARTNERS, LLC, a Delaware
limited liability company, and MAIN STREET EQUITY INTERESTS, INC., a Delaware
corporation (collectively, the “Guarantor-Grantors”, and the Borrower and the
Guarantor-Grantors being collectively called the “Grantors”), and BRANCH BANKING
AND TRUST COMPANY (“BB&T”), acting as agent (in such capacity, the
“Administrative Agent”) for itself and for the other Secured Parties as defined
herein.
W I T N E S S E T H :
RECITALS:
WHEREAS, the Administrative Agent and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to the Borrower pursuant
to the terms of that certain Credit Agreement of even date herewith (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, the Guarantor-Grantors, BB&T, as a Lender and as Administrative
Agent, and the Lenders signatory thereto;
WHEREAS, the Borrower may from time to time enter into or guarantee one or more
Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
WHEREAS, each of the Guarantors (as defined in the Credit Agreement) has agreed
to guarantee, among other things, all the obligations of the Borrower under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement);
WHEREAS, the obligations of the Administrative Agent and the Lenders to extend
credit under the Credit Agreement and the other Loan Documents are conditioned
upon, among other things, the execution and delivery by the Grantors of a
security agreement in the form hereof to secure (a) the due and punctual payment
by the Borrower of: (i) the principal of and interest on the Notes (including,
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under the Credit
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under the Credit Agreement and the other Loan Documents to which the
Borrower is or is to be a party and

 

 



--------------------------------------------------------------------------------



 



any renewals, modifications or extensions thereof, in whole or in part; (b) the
due and punctual performance of all other obligations of the Borrower under the
Credit Agreement and the other Loan Documents to which the Borrower is or is to
be a party, and any renewals, modifications or extensions thereof, in whole or
in part; (c) the due and punctual payment (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including any and all Hedging
Obligations (as defined in the Credit Agreement) arising under Hedging
Agreements and obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), indebtedness and liabilities
of the Borrower, now existing or hereafter incurred under, arising out of or in
connection with any and all Hedging Agreements and any renewals, modifications
or extensions thereof (including, all obligations, if any, of the Borrower as
guarantor under the Credit Agreement in respect of Hedging Agreements), and the
due and punctual performance and compliance by the Borrower with all of the
terms, conditions and agreements contained in any Hedging Agreement and any
renewals, modifications or extensions thereof; (d) the due and punctual payment
and performance of all indebtedness, liabilities and obligations of any one or
more of the Borrower and Guarantors arising out of or relating to any Bank
Products; (e) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Cash Management Services; and (f) the due and
punctual payment and performance of all obligations of each of the Guarantors
under the Credit Agreement and the other Loan Documents to which they are or are
to be a party and any and all renewals, modifications or extensions thereof, in
whole or in part (all the foregoing indebtedness, liabilities and obligations
being collectively called the “Obligations”).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Grantors and the Administrative Agent, the parties agree as follows:
1. Definitions. As herein used, the following terms shall have the following
meanings:
(a) “Account Debtor” means any Person who is or may become obligated to a
Grantor under, with respect to or on account of an Account or any Supporting
Obligation related thereto.
(b) “Account” means any and all accounts (as that term is defined in the U.C.C.)
of any Grantor and includes, without limitation, all obligations of every kind
at any time owing to any Grantor, all contract rights, health care insurance
receivables and any and all rights of any Grantor to payment for goods sold or
leased or for services rendered whether due or to become due, whether or not
earned by performance and whether now existing or arising in the future,
including, without limitation, Accounts from Affiliates of the Grantors.
(c) “Accounts Receivable Collateral” shall mean all obligations of every kind at
any time owing to Borrower or any Guarantor howsoever evidenced or incurred,
whether or not earned by performance, including, without limitation, all
accounts, instruments, notes, drafts, acceptances, leases, open accounts,
contract rights, chattel paper (whether tangible or electronic) and general
intangibles, all returned or repossessed goods and all books, records, computer
tapes, programs and ledger books arising therefrom or relating thereto, whether
now owned or hereafter acquired or arising and all proceeds of the foregoing.

 

 



--------------------------------------------------------------------------------



 



(d) “Chattel Paper” means any and all chattel paper (as that term is defined in
the U.C.C.), whether tangible or electronic, of any Grantor.
(e) “Collateral” means (i) all Accounts, General Intangibles, Documents, Chattel
Paper and Instruments now existing or hereafter arising of each Grantor;
(ii) all guarantees of each Grantor’s existing and future Accounts, General
Intangibles, Chattel Paper and Instruments and all other security held by any
Grantor for the payment and satisfaction thereof; (iii) all Inventory now owned
or hereafter acquired by any Grantor; (iv) all Equipment now owned or hereafter
acquired of each Grantor; (v) all Intercompany Claims now existing or hereafter
arising; (vi) any and all now owned or hereafter acquired or arising Deposit
Accounts, Investment Related Property, Letter of Credit Rights, Goods (as that
term is defined in the U.C.C.), Commercial Tort Claims and Supporting
Obligations; (vii) all books and records of the Grantors (including, without
limitation, computer records, tapes, discs and programs and all other media,
written, electric, magnetic or otherwise, containing such records) which relate
to any Grantor’s Inventory, Equipment, Accounts, Deposit Accounts, Investment
Related Property, Letter of Credit Rights, Goods, Supporting Obligations,
General Intangibles, Chattel Paper and Instruments or guarantees thereof;
(viii) all insurance on all of the foregoing and the proceeds of that insurance;
and (ix) all cash and noncash proceeds and products of all of the foregoing and
the proceeds and products of other proceeds and products.
(f) “Collateral Locations” shall have the meaning assigned in Section 6 hereof.
(g) “Commercial Tort Claims” shall mean all commercial tort claims as defined in
the U.C.C., including, without limitation, all commercial tort claims listed on
Schedule III (as such schedule may be amended or supplemented from time to
time).
(h) “Commodities Accounts” (i) shall mean all commodity accounts as defined in
Article 9 of the U.C.C. and (ii) shall include, without limitation, all of the
accounts listed on Schedule II under the heading “Commodities Accounts” (as such
schedule may be amended or supplemented from time to time).
(i) “Credit Documents” means the Credit Agreement, the Notes, the Letter of
Credit Application Agreements, the Collateral Documents and all other Loan
Documents.
(j) “Deposit Account” means all deposit accounts (as that term is defined in the
U.C.C.) of any Grantor, including without limitation, (i) any and all moneys,
sums and amounts now or hereafter on deposit with any Secured Party or otherwise
to the credit of or belonging to any Grantor and (ii) all of the accounts listed
on Schedule II under the heading “Deposit Accounts” (as such schedule may be
amended or supplemented from time to time).
(k) “Documents” means any and all documents (as that term is defined in the
U.C.C.) of any Grantor.

 

 



--------------------------------------------------------------------------------



 



(l) “Equipment” means any and all equipment (as that term is defined in the
U.C.C.) of any Grantor and shall include, without limitation, all equipment,
machinery, appliances, tools, motor vehicles, furniture, furnishings, floor
samples, office equipment and supplies, and tangible personal property, whether
or not the same are or may become fixtures, used or bought for use primarily in
the business of any Grantor or leased by any Grantor to or from others, of every
nature, presently existing or hereafter acquired or created, wherever located,
additions, accessories and improvements thereto and substitutions therefor and
all parts which may be attached to or which are necessary for the operation and
use of such personal property or fixtures, whether or not the same shall be
deemed to be affixed to real property, all manufacturer’s warranties therefor,
all parts and tools therefor, and all rights under or arising out of present or
future contracts relating to the foregoing. All equipment is and shall remain
personal property irrespective of its use or manner of attachment to real
property.
(m) “Excluded Account Assets” means the cash and 90-Day Treasury Securities (as
defined in the Treasury Revolving Credit Agreement) maintained in, credited to
or recorded in Securities Account no. 1582000060 in the name of Main Street
Capital Corporation and all subaccounts related thereto maintained with or held
by BB&T, by and through its Corporate Trust Services Department, as securities
intermediary.
(n) “Excluded Capital Securities” means, collectively, (A) any outstanding
Capital Securities issued by each of (i) Main Street Mezzanine Fund, LP and
(ii) Main Street Mezzanine Management, LLC and (B) any outstanding Capital
Securities of a Foreign Subsidiary in excess of 65% of the voting power of all
classes of Capital Securities of such Foreign Subsidiary entitled to vote.
(o) “Executive Office” shall have the meaning assigned to it in Section 6(d).
(p) “General Intangibles” means all general intangibles (as that term is defined
in the U.C.C.) of any Grantor (including, without limitation, all payment
intangibles (as that term is defined in the U.C.C.) and software, company
records (paper and electronic), correspondence, credit files, records and other
documents, computer programs, computer software, computer tapes and cards and
other paper and documents in the possession or control of any Grantor or in the
possession or control of any affiliate or computer service bureau, and all
contract rights (including, without limitation, rights under any Hedging
Transaction), claims, choses in action, bank balances, judgments, rights as
lessee under any and all leases of personal property, rights and/or claims to
tax refunds and other claims and rights to monies or property, warranties,
patents, patent applications, trademarks, trade names, trade secrets, formulas,
licensing agreements, royalty payments, copyrights, service names, customer
lists, service marks, logos, goodwill, intellectual property and deposit
accounts, and all other general intangibles of every kind, type or description).
(q) “Instruments” means all instruments (as that term is defined in the U.C.C.)
of any Grantor, including without limitation, checks, notes, certificated
certificates of deposit, investment securities, negotiable instruments and
writings evidencing a right to the payment of money of a type transferred in the
ordinary course of business by delivery with any necessary instrument or
assignment.
(r) “Intercompany Claims” shall mean any and all rights of any Grantor in
respect of loans, advances or other claims owed to such Grantor by the Borrower,
Guarantors or any Subsidiary of Borrower or any Guarantor.

 

 



--------------------------------------------------------------------------------



 



(s) “Inventory” means any and all inventory (as that term is defined in the
U.C.C.) of any Grantor and shall include, without limitation, tangible personal
property held for sale or lease or to be furnished under contracts of service,
tangible personal property which any such Grantor has so leased or furnished,
and raw materials, work in process and materials used, produced or consumed in
such Grantor’s business, and shall include tangible personal property returned
to any such Grantor by a purchaser or lessor thereof following the sale or lease
thereof by any such Grantor.
(t) “Inventory Collateral” shall mean all inventory of the Borrower and
Guarantors, or in which the Borrower or Guarantors have rights, whether now
owned or hereafter acquired, wherever located, including, without limitation,
all goods of the Borrower and Guarantors held for sale or lease or furnished or
to be furnished under contracts of service, all goods held for display or
demonstration, goods on lease or consignment, returned and repossessed goods,
all raw materials, work-in-process, finished goods and supplies used or consumed
in the business of Borrower or any Guarantor, together with all documents,
documents of title, dock warrants, dock receipts, warehouse receipts, bills of
lading or orders for the delivery of all, or any portion, of the foregoing.
(u) “Investment Accounts” shall mean the Securities Accounts, Commodities
Accounts and Deposit Accounts.
(v) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the U.C.C.) of any Grantor, including without
limitation, any and all securities, whether certificated or uncertificated,
Security Entitlements, Securities Accounts, Commodity Contracts and Commodity
Accounts and (ii) all of the following (regardless of whether classified as
investment property under the U.C.C.): all (w) Pledged Equity Interests,
(x) Pledged Debt, (y) the Investment Accounts and (z) Certificates of Deposit.
(w) “Letter of Credit Rights” means any and all letter of credit rights (as that
term is defined in the U.C.C.).
(x) “Obligations” has the meaning set forth in the Recitals.
(y) “Permitted Liens” shall have the meaning given such term in Section 6(b)
hereof.
(z) “Person” means an individual, a corporation, a limited liability company, a
government or governmental subdivision or agency or instrumentality, a business
trust, an estate, a trust, a partnership, a cooperative, an association, two or
more Persons having a joint or common interest or any other legal or commercial
entity.
(aa) “Pledged Debt” shall mean all indebtedness for borrowed money owed to a
Grantor, whether or not evidenced by any instrument or promissory note,
including, without limitation, all indebtedness described on Schedule II under
the heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), all monetary obligations owing to any Grantor from any other
Grantor (including Intercompany Claims), the instruments evidencing any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.

 

 



--------------------------------------------------------------------------------



 



(bb) “Pledged Equity Interests” shall mean all shares of and interests in
Capital Securities owned by a Grantor, including, without limitation, all shares
of and interests in Capital Securities described on Schedule II under the
heading “Pledged Equity Interests” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or interests or on the books of any securities
intermediary pertaining to such shares or interests, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares or
interests and any other warrant, right or option to acquire any of the
foregoing, but excluding the Excluded Equity Interests (as defined in the Pledge
Agreement).
(cc) “Proceeds” means any and all proceeds (as that term is defined in the
U.C.C.), including without limitation, whatever is received when Collateral is
sold, exchanged, collected or otherwise disposed of.
(dd) “Representation Date” means each of (i) the Closing Date and (ii) each
Reporting Date. As used in this definition, “Reporting Date” shall mean the date
of delivery of any amendment or supplement to the Schedules hereto in accordance
with the terms of this Agreement, which delivery shall occur not less frequently
than each Fiscal Quarter and shall occur promptly, and in any event within
20 days, following the end of each Fiscal Quarter.
(ee) “Secured Parties” means collectively (1) the Administrative Agent in its
capacity as such under the Credit Agreement, the Collateral Documents and the
other Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their
capacity as such under the Hedging Agreements; (4) any of the Lenders’
respective Affiliates as a provider of Bank Products or Cash Management
Services, as provided in the Credit Agreement; and (5) the successors and
assigns of the foregoing.
(ff) “Securities Accounts” shall mean all securities accounts as defined in
Article 8 of the U.C.C. and (ii) shall include, without limitation, all of the
accounts listed on Schedule II under the heading “Securities Accounts” (as such
schedule may be amended or supplemented from time to time).
(gg) “Supporting Obligations” means any and all supporting obligations (as that
term is defined in the U.C.C.).
(hh) “U.C.C.” means the Uniform Commercial Code as in effect in the State of
North Carolina or, when the context relates to perfection or priority of a
security interest, the Uniform Commercial Code as in effect from time to time in
any other applicable jurisdiction.
Terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement or, if not defined therein, the U.C.C. The rules
of interpretation specified in Section 9.15 of the Credit Agreement shall be
applicable to this Agreement and the provisions of Section 1.04 of the Credit
Agreement shall apply to this Agreement as if such provisions were specifically
set forth herein mutatis mutandis.

 

 



--------------------------------------------------------------------------------



 



2. Security Interest. In consideration of and in order to secure the
fulfillment, satisfaction, payment and performance of all of the Obligations,
each Grantor hereby assigns, pledges, hypothecates and sets over to the
Administrative Agent, its successors and its assigns, for the benefit of the
Secured Parties, and grants to the Administrative Agent, its successors and its
assigns, for the benefit of the Secured Parties, a security interest in all of
the Collateral. Notwithstanding anything herein to the contrary, Collateral
shall not include, and the security interest herein shall not attach to, (x) the
Excluded Account Assets; provided that, immediately upon payment in full and
extinguishment of all the obligations owing by Borrower and the other obligors
under the Treasury Revolving Credit Agreement, the Collateral shall include, and
the security interest granted hereunder shall attach to, the Excluded Account
Assets and (y) the Excluded Capital Securities; provided that, immediately upon
any amendment, modification or repeal of the Restrictive Provisions to allow the
pledge of the Excluded Capital Securities, the Collateral shall include, and the
security interest granted hereunder shall attach to, such Capital Securities or
(z) any property rights in Capital Securities (other than Capital Securities
issued by any Subsidiary), or any Operating Documents of any issuer of such
Capital Securities to which a Grantor is a party, or any of its rights or
interests thereunder, if the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of the Grantor therein or (ii) in a breach or termination
pursuant to the terms of, or a default under, any such property rights or
Operating Documents (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principals of equity).
3. Care of Collateral. The Grantors have the risk of loss of the Collateral. The
Administrative Agent shall have no duty of care with respect to the Collateral,
except that the Administrative Agent shall exercise reasonable care with respect
to Collateral in its custody, but shall be deemed to have exercised reasonable
care if such property is accorded treatment substantially equal to that which
the Administrative Agent accords its own property, or if the Administrative
Agent takes such action with respect to the Collateral as a Grantor shall
request in writing, but no failure to comply with any such request nor any
omission to do any such act requested by a Grantor shall be deemed a failure to
exercise reasonable care, nor shall the Administrative Agent’s failure to take
steps to collect any income accruing on the Collateral or to preserve rights
against any parties or property be deemed a failure to have exercised reasonable
care with respect to Collateral in its custody. The rights and security interest
herein provided are granted as security only and shall not subject the
Administrative Agent or any Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of any of
the Collateral.
4. Set-Off. In addition to the rights and security interest elsewhere herein set
forth, the Administrative Agent may, at its option at any time(s) after the
occurrence of an Event of Default and during the continuation thereof, and with
or without notice to any Grantor, appropriate and apply to the payment or
reduction, either in whole or in part, of the amount owing on any one or more of
the Obligations, whether or not then due, any and all moneys now or hereafter on
deposit in a Deposit Account maintained with the Administrative Agent or
otherwise to the credit of or belonging to a Grantor in such deposit account, it
being understood and agreed that the Administrative Agent shall not be obligated
to assert or enforce any rights or security interest hereunder or to take any
action in reference thereto, and that the Administrative Agent may in its
discretion at any time(s) relinquish its rights as to particular Collateral
hereunder without thereby affecting or invalidating the Administrative Agent’s
rights hereunder as to all or any other Collateral hereinbefore referred to.

 

 



--------------------------------------------------------------------------------



 



5. Collection of Accounts and Pledged Debt; Interest and other Amounts Payable.
(a) Upon occurrence of an Event of Default and during the continuation thereof,
the Administrative Agent shall have the right at any time:
(i) to collect the Accounts and Pledged Debt, to sell, assign, compromise,
discharge or extend the time for payment of any Account or Pledged Debt, to
accelerate any Pledge Debt that may be accelerated in accordance with its terms,
to institute legal action for the collection of any Account or Pledged Debt, and
to do all acts and things necessary or incidental thereto, in each case acting
if it so chooses in the name of any or all of the Grantors, and the Grantors
hereby ratify all such acts;
(ii) without notice to any Grantor, to notify the parties obligated on any of
the Collateral of the security interest in favor of the Administrative Agent
created hereby and to direct all such Persons to make payments of all amounts
due thereon or thereunder directly to the Administrative Agent or to an account
designated by the Administrative Agent;
(iii) request that the Grantors notify Account Debtors and/or obligors under
Pledged Debt and indicate on all billings that payments thereon are to be made
to the Administrative Agent, and the Grantors hereby agree to make such
notification and such indication on billings if so requested. In the event
Account Debtors and/or obligors under Pledged Debt are so notified, no Grantor
shall compromise, discharge, extend the time for payment or otherwise grant any
indulgence or allowance with respect to any Account or Pledged Debt without the
prior written consent of the Administrative Agent.
(b) Each Grantor irrevocably designates and appoints the Administrative Agent
its true and lawful attorney either in the name of the Administrative Agent or
in the name of such Grantor, effective after the occurrence of an Event of
Default and during the continuation thereof to ask for, demand, sue for,
collect, compromise, compound, receive, receipt for and give acquittances for
any and all sums owing or which may become due upon any items of the Collateral
and, in connection therewith, to take any and all actions as the Administrative
Agent may deem necessary or desirable in order to realize upon the Collateral,
including, without limitation, power to endorse in the name of such Grantor, any
checks, drafts, notes or other instruments received in payment of or on account
of the Collateral, but the Administrative Agent shall not be under any duty to
exercise any such authority or power or in any way be responsible for the
collection of the any Collateral.

 

 



--------------------------------------------------------------------------------



 



(c) All interest, income, principal, other amounts and Proceeds (including wire
transfers, checks and other instruments) that are received by any Grantor in
violation of the provisions of clause (a) shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of the Grantors and shall be forthwith deposited into such account or paid
over or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsements or assignments) to be held as Collateral and
applied to the Obligations as provided herein. The rights set forth in this
Section 5 are supplementary and in addition to (and not in limitation of) the
rights granted to the Administrative Agent and/or the Secured Parties in the
Credit Documents (including, without limitation, Section 5.37 of the Credit
Agreement).
6. Representations, Warranties and Covenants as to Collateral.
Each Grantor represents, warrants and covenants to and for the benefit of the
Administrative Agent and the Secured Parties, on the date of this Agreement and
on each date a Borrowing is made or deemed made, that:
(a) Sale of Collateral. Upon the sale, exchange or other disposition of the
Inventory Collateral, the security interest and lien created and provided for
herein, without break in continuity and without further formality or act, shall
continue in and attach to any proceeds thereof, including, without limitation,
accounts, chattel paper, contract rights, shipping documents, documents of
title, bills of lading, warehouse receipts, dock warrants, dock receipts and
cash or non-cash proceeds, and in the event of any unauthorized sale, shall
continue in the Inventory Collateral itself.
(b) Good Title; No Existing Encumbrances. The Grantors own their respective
items of Collateral free and clear of any prior Lien other than Liens permitted
by Section 5.13 of the Credit Agreement (referred to herein as the “Permitted
Liens”), and no financing statements or other evidences of the grant of a
security interest respecting the Collateral exist on the public records other
than with respect to Permitted Liens.
(c) Right to Grant Security Interest; No Further Encumbrances. The Grantors have
the right to grant a security interest in the Collateral. Except as permitted by
the Credit Agreement, the Grantors will pay all taxes and other charges against
the Collateral (including, without limitation, property, use and sales taxes).
No Grantor will acquire, use or permit any Collateral to be used illegally or in
violation of Applicable Laws or allow the Collateral to be encumbered except for
Permitted Liens.
(d) Location of Collateral. The Grantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, the Collateral
is situated only at the collateral locations listed in Schedule I hereto (the
“Collateral Locations”), and the Grantors covenant with the Administrative Agent
not to locate the Collateral at any location other than a Collateral Location
without at least 20 days prior written notice to the Administrative Agent. The
executive office of each Grantor set forth on Schedule I hereto (the “Executive
Office”) is, and for the one-year period preceding the Closing Date has been,
such Grantor’s chief executive office (if such Grantor has more than one place
of business) or place of business (if such Grantor has one place of business).
In addition, to the extent the Grantors should warehouse any of the Inventory
Collateral, the Grantors acknowledge and agree that such warehousing may be
conducted only by warehousemen who shall: (1) issue non-negotiable warehouse
receipts in the Administrative Agent’s name to evidence any such warehousing of
goods constituting

 

 



--------------------------------------------------------------------------------



 



Inventory Collateral; or (2) issue electronic warehouse receipts in the
Administrative Agent’s name to evidence any such warehousing of goods
constituting Inventory Collateral in compliance with applicable federal
regulations and in all other respects satisfactory to the Administrative Agent
in its sole discretion. If the Grantors consign any of the Inventory Collateral,
it will comply with the U.C.C. of any state where such Inventory Collateral is
located with respect thereto, and shall file, cause the filing and hereby
authorizes the Administrative Agent to file in the appropriate public office or
offices UCC-1 financing statements showing such Grantor or Grantors, as the case
may be, as consignor and the Administrative Agent as assignee of consignor, and
will furnish copies thereof to the Administrative Agent. If any of the Inventory
Collateral or Equipment Collateral or any records concerning the Collateral are
at any time to be located on premises leased by a Grantor or on premises owned
by a Grantor subject to a mortgage or other lien, such Grantor shall so notify
the Administrative Agent and shall if reasonably requested by the Administrative
Agent obtain and deliver or cause to be delivered to the Administrative Agent,
an agreement, in form and substance satisfactory to the Administrative Agent,
waiving the landlord’s or mortgagee’s or lienholder’s right to enforce any claim
against the Grantors for monies due under the landlord’s lien, mortgage or other
lien by levy or distraint or other similar proceedings against the Inventory
Collateral or Equipment Collateral or records concerning the Collateral and
assuring the Administrative Agent’s ability to have access to the Inventory
Collateral or Equipment Collateral and records concerning the Collateral in
order to exercise its right hereunder to take possession thereof.
(e) Collateral Status. The Grantors will promptly notify the Administrative
Agent if there is any adverse change in the status of the Collateral that would
reasonably be expected to have a Material Adverse Effect or that would
materially and adversely affect the ability of any Grantor or the Administrative
Agent to dispose of the Collateral or any material portion thereof, or the
rights and remedies of the Administrative Agent in relation thereto, including,
without limitation, the levy of any legal process against the Collateral or any
material portion thereof.
(f) Delivery of Certain Collateral. Upon the reasonable request of the
Administrative Agent, the Grantors shall deliver to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), all agreements, letters of
credit, promissory notes, instruments, certificates of deposit, chattel paper or
anything else, the physical possession of which is necessary in order for the
Administrative Agent, on behalf of the Secured Parties, to perfect or preserve
the priority of its security interest therein. Without limiting the generality
of the foregoing, with respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account), each Grantor
shall cause such certificate or instrument to be delivered to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee), indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the U.C.C.),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the U.C.C.
(g) Records Respecting Collateral. The Grantors shall keep complete and accurate
books and records and make all necessary entries thereon to reflect the
transactions and facts giving rise to the Collateral and payments, credits and
adjustments applicable thereto, all in accordance with GAAP. All books and
records of the Grantors with respect to the Collateral will be accessible from
the Executive Office (as it may be changed pursuant to Section 6(e)).

 

 



--------------------------------------------------------------------------------



 



(h) Further Assurances. Each Grantor shall duly execute and/or deliver (or cause
to be duly executed and/or delivered) to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee) any instrument, invoice, document,
document of title, dock warrant, dock receipt, warehouse receipt, bill of
lading, order, financing statement, assignment, waiver, consent or other writing
reasonably requested by the Administrative Agent which may be reasonably
necessary to the Administrative Agent to carry out the terms of this Agreement
and any of the other Loan Documents and to perfect its security interest in and
facilitate the collection of the Collateral, the proceeds thereof, and any other
property at any time constituting security to the Secured Parties. Each Grantor
shall perform or cause to be performed such acts as the Administrative Agent or
any Secured Party may reasonably request to establish and maintain for the
Administrative Agent and the Secured Parties a valid and perfected security
interest in and security title to the Collateral, free and clear of any Liens
other than Permitted Liens.
(i) Maintenance of Insurance. In addition to and cumulative with any other
requirements herein imposed on the Grantors with respect to insurance, the
Grantors shall maintain, or cause to be maintained, insurance as required under
the Credit Agreement. The Grantors shall deliver to the Administrative Agent at
such times as the Administrative Agent may request, a detailed list of such
insurance then in effect stating the names of the insurance companies, the
amounts and rates of insurance, the date of expiration thereof, the properties
and risks covered thereby and the insured with respect thereto. The Grantors
will pay all premiums on the insurance referred to herein as and when they
become due and shall do all things necessary to maintain the insurance in
effect. If any Grantor shall default in its obligation hereunder to insure the
Collateral in a manner satisfactory to the Administrative Agent, then the
Administrative Agent shall have the right (but not the obligation), after
reasonable notice to such Grantor, to procure such insurance and to charge the
costs of same to the Grantors, which costs shall be added to and become a part
of the unpaid principal amount of the Obligations and shall be secured by the
Collateral. Each Grantor hereby appoints (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding) Administrative Agent as its lawful attorney-in-fact,
effective after the occurrence of an Event of Default and during the
continuation thereof, with full authority to make, adjust, settle claims under
and/or cancel such insurance and to endorse the applicable Grantor’s name on any
instruments or drafts issued by or upon any insurance companies.
(j) Fundamental Changes. The Grantors hereby agree that no Grantor shall move
its Executive Office, or change its name, identity, state of incorporation or
organization, type of organization or its structure to other than as existing on
the date hereof, unless the Grantors shall have (i) notified the Administrative
Agent in writing at least 20 days prior thereto and provided such other
information as the Administrative Agent may reasonably request and (ii) taken
all actions necessary or reasonably requested by the Administrative Agent to
maintain the continuous validity, perfection and the same or better priority of
the Administrative Agent’s Liens.
(k) Name, Jurisdiction and Identification Number of Organization. The exact
legal name of each Grantor, the state of incorporation or organization and
organizational identification number for each Grantor is as set forth below:

                 
Main Street Capital Corporation
  Maryland     D11798675  
Main Street Capital Partners, LLC
  Delaware     3575385  
Main Street Equity Interests, Inc.
  Delaware     4432981  

 

 



--------------------------------------------------------------------------------



 



Each Grantor was duly organized solely under the laws of such jurisdiction and,
except as provided on Schedule I, such Grantor has not changed its legal name,
jurisdiction of organization or its corporate structure in the five (5) years
prior to the Closing Date.
(l) Control Agreements. Each Grantor will obtain and deliver or cause to be
delivered to the Administrative Agent, a control agreement in form and substance
satisfactory to Administrative Agent with respect to the Collateral with respect
to: (i) Deposit Accounts; (ii) Investment Related Property (for Securities
Accounts, mutual funds and other uncertificated securities); and (iii) Letter of
Credit Rights; and/or Electronic chattel paper having, individually, a value in
excess of $500,000 or as otherwise requested by the Administrative Agent;
provided that, in each case, no such Collateral shall be included in calculating
the Borrowing Base unless the same is subject to a control agreement.
Notwithstanding the foregoing, the Borrower shall not be required to deliver a
control agreement with respect to account number 53032962 maintained with BB&T
Capital Markets (the “Excluded Account”) unless requested by the Administrative
Agent, and the Borrower agrees that no cash, cash equivalents, investment
property, financial assets or other assets shall be maintained in, credited to
or recorded in the Excluded Account at any time while the Excluded Account is
not subject to a control agreement in favor of the Administrative Agent.
(m) Marking of Chattel Paper. If requested by the Administrative Agent, no
Grantor will create any Chattel Paper without placing a legend on the Chattel
Paper reasonably acceptable to the Administrative Agent indicating that the
Administrative Agent has a security interest in the Chattel Paper.
(n) Business Purpose. None of the Obligations is a Consumer Transaction, as
defined in the U.C.C., and none of the Collateral has been or will be purchased
or held primarily for personal, family or household purposes.
(o) Assumed Debt. No Grantor has within the last five (5) years become bound
(whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not been terminated prior to
the date of this Agreement.
(p) No Authorizations. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required for either (i) the pledge or grant by any Grantor of the security
interest purported to be created in favor of the Administrative Agent hereunder
or (ii) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created or provided for by applicable law), except as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities.

 

 



--------------------------------------------------------------------------------



 



(q) Preservation. No Grantor shall take or permit any action which could
materially impair the Administrative Agent’s rights in the Collateral, subject
to Grantors’ rights to dispose of rights in the Collateral to the extent
permitted hereunder or under the Credit Agreement or the right to grant
Permitted Liens. Each Grantor agrees that it will, at its own cost and expense,
take any and all actions necessary to warrant and defend the right, title and
interest of the Secured Parties in and to the Collateral against the claims and
demands of all other Persons (other than the holders of Permitted Liens).
(r) Pledged Debt. On each Representation Date, Schedule II hereto (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Debt” all of the Pledged Debt owned by any Grantor and all of
such Pledged Debt with a principal amount in excess of $500,000 individually has
been fully authorized, authenticated or issued, and delivered and is the legal,
valid and binding obligation of the issuers thereof and is not in default and
constitutes all of the issued and outstanding intercompany indebtedness
evidenced by an instrument or certificated security of the respective issuers
thereof owing to such Grantor.
(s) Investment Accounts. Schedule II hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest (other
than Securities Account no. 1582000060 in the name of Main Street Capital
Corporation and all subaccounts related thereto maintained with or held by BB&T,
by and through its Corporate Trust Services Department). Each Grantor is the
sole entitlement holder of each such Securities Account and Commodities Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent pursuant hereto) having “control” (within
the meaning of Sections 8-106 and 9-106 of the U.C.C.) over, or any other
interest in, any such Securities Account or Commodity Account or any securities
or other property credited thereto.
(t) Deposit Accounts. Schedule II hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the heading “Deposit Accounts”
all of the Deposit Accounts in which each Grantor has an interest and each
Grantor is the sole account holder of each such Deposit Account and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having either sole dominion and control
(within the meaning of Section 9-104 of the U.C.C.) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein.
(u) Commercial Tort Claims. Schedule III (as such schedule may be amended or
supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor.
(v) Letter of Credit Rights. Schedule III (as such schedule may be amended or
supplemented from time to time) lists all letters of credit to which such
Grantor has rights.

 

 



--------------------------------------------------------------------------------



 



(w) After-Acquired Property. In the event any Grantor acquires rights in any
Investment Related Property (other than Pledged Entities (as defined in the
Equity Pledge Agreement between the Borrower and the Administrative Agent dated
as of the date hereof), Commercial Tort Claims or Letter of Credit Rights after
the date of this Agreement, it shall deliver to the Administrative Agent a
completed Pledge Supplement, substantially in the form of Annex A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property, Commercial Tort Claims, Letter of Credit Rights and
all other Investment Related Property, Commercial Tort Claims, Letter of Credit
Rights; provided, however, that the Grantors shall only be required to provide
an updated Pledge Supplement with respect to Pledged Debt acquired during any
Fiscal Quarter on or before the Reporting Date immediately following the end of
such Fiscal Quarter. Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to all
Investment Related Property (other than Excluded Capital Securities), Commercial
Tort Claims and Letter of Credit Rights immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule II or Schedule III as required
hereby.
7. Events of Default. The happening of any one or more of the following events
shall constitute an Event of Default hereunder: (a) the nonpayment when due of
any of the Obligations which nonpayment is not fully cured within the applicable
grace period therefor, if any; (b) the failure to perform, observe or fulfill
any covenant or obligation contained in this Agreement and the continuation of
such failure for more than thirty (30) days after the earlier of: (i) the first
day on which any Loan Party has knowledge of such failure; or (ii) written
notice thereof has been given to any Grantor by the Administrative Agent or
(c) the occurrence of an Event of Default (as defined in the Credit Agreement).
8. Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have all of the rights and
remedies available at law (including, without limitation, those provided to a
secured party by the U.C.C.), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise. In addition
thereto, each Grantor further agrees that (i) in the event that notice is
necessary under applicable law, written notice mailed to a Grantor at such
Grantor’s address as provided herein, ten (10) business days prior to the date
of public sale of any of the Collateral subject to the security interest created
herein or prior to the date after which private sale or any other disposition of
said Collateral will be made shall constitute reasonable notice, but notice
given in any other reasonable manner or at any other time shall be sufficient;
(ii) in the event of sale or other disposition of any such Collateral, the
Administrative Agent may apply the proceeds of any such sale or disposition to
the satisfaction of the Administrative Agent’s reasonable attorneys’ fees, legal
expenses, and other costs and expenses incurred in connection with the
Administrative Agent’s taking, retaking, holding, preparing for sale, and
selling of the Collateral; (iii) without precluding any other methods of sale,
the sale of Collateral shall have been made in a commercially reasonable manner
if conducted in conformity with reasonable commercial practices of banks
disposing of similar property but in any event the Administrative Agent may sell
on such terms as the Administrative Agent may choose, without assuming any
credit risk and without any obligation to advertise or give notice of any kind;
(iv) the Administrative Agent may require the Grantors to assemble the
Collateral, taking all necessary or appropriate action to preserve and keep it
in good condition, and make such available to the Administrative Agent at a
place and time convenient to both parties, all at the expense of the Grantors;
(v) the Administrative Agent has no obligation to repair, clean-up or otherwise
prepare the Collateral for sale; and (vi) the Administrative Agent may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. Furthermore,
in any such event, to the extent permitted under applicable law, full

 

 



--------------------------------------------------------------------------------



 



power and authority are hereby given the Administrative Agent to sell, assign,
and deliver the whole of the Collateral or any part(s) thereof, at any time(s)
at any broker’s board, or at public or private sale, at the Administrative
Agent’s option, and no delay on the Administrative Agent’s part in exercising
any power of sale or any other rights or options hereunder, and no notice or
demand, which may be given to or made upon any or all of the Grantors by the
Administrative Agent or any Secured Party with respect to any power of sale or
other right or option hereunder, shall constitute a waiver thereof, or limit or
impair the Administrative Agent’s right to take any action or to exercise any
power of sale or any other rights hereunder, without notice or demand, or
prejudice the Administrative Agent’s rights as against the Grantors in any
respect. The Grantors hereby waive and release to the fullest extent permitted
by law any right or equity of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshaling the
Collateral and any other security for the Obligations or otherwise. At any such
sale, unless prohibited by applicable law, the Administrative Agent may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. If Administrative Agent sells any of the Collateral
upon credit, the Grantors will be credited only with payments actually made by
the purchaser, received by the Administrative Agent and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Administrative Agent may resell the Collateral and the Grantors
shall be credited with the proceeds of the sale as and when received, less
expenses. In the event the Administrative Agent purchases any of the Collateral
being sold, the Administrative Agent may pay for the Collateral by crediting
some or all of the Obligations of the Grantors. The Administrative Agent shall
not be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall the Administrative Agent be
under any obligation to take any action whatsoever with regard thereto. The
Administrative Agent has no obligation to attempt to satisfy the Obligations by
collecting them from any other person liable for them and the Administrative
Agent may release, modify or waive any collateral provided by any other Person
to secure any of the Obligations, all without affecting the Administrative
Agent’s rights against the Grantors. The Grantors waive any right they may have
to require the Administrative Agent to pursue any third Person for any of the
Obligations. The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
9. Continuing Security Interest. Any and all of the Administrative Agent’s
rights with respect to the security interests hereunder shall continue
unimpaired, and the Grantors shall be and remain obligated in accordance with
the terms hereof, notwithstanding the release or substitution of any Collateral
at any time or of any rights or interests therein, or any delay, extension of
time, renewal, compromise or other indulgence granted by the Administrative
Agent or any Secured Party in reference to any of the Obligations, or any
promissory note, draft, bill of exchange or other instrument or Credit Document
given in connection therewith, the Grantors hereby waiving all notice of any
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectually
as if the Grantors had expressly agreed thereto in advance.
10. No Waiver. No delay on the Administrative Agent’s part in exercising any
power of sale, option or other right hereunder, and no notice or demand which
may be given to or made upon any Grantor by the Administrative Agent, shall
constitute a waiver thereof, or limit or impair the Administrative Agent’s right
to take any action or to exercise any other power of sale, option or any other
right hereunder, without notice or demand, or prejudice the Administrative
Agent’s rights as against any Grantor in any respect.

 

 



--------------------------------------------------------------------------------



 



11. Financing Statements. Each Grantor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto that contain the information required by
the U.C.C. of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor, and (ii) a description of collateral that describes such property
in any other manner as the Administrative Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement. Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request. Each Grantor
agrees to reimburse the Administrative Agent for the expense of any such filings
in any location deemed necessary and appropriate by the Administrative Agent. To
the extent lawful, each Grantor hereby appoints the Administrative Agent as its
attorney-in-fact (without requiring the Administrative Agent to act as such) to
perform all other acts that the Administrative Agent deems appropriate to
perfect and continue its security interest in, and to protect and preserve, the
Collateral.
12. Power of Attorney. Each Grantor hereby appoints any officer or agent of the
Administrative Agent as such Grantor’s true and lawful attorney-in-fact with
power (i) effective at any time an Event of Default has occurred and is
continuing, to execute and file or record any Assignments of Mortgage with
respect to any Portfolio Investment, (ii) effective after the occurrence and
during the continuance of an Event of Default, to endorse the name of such
Grantor upon any notes, checks, drafts, money orders or other instruments of
payment or Collateral which may come into possession of the Administrative
Agent; to sign and endorse the name of such Grantor upon any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
Account Debtors, assignments, verifications and notices in connection with
Accounts; to give written notice to such office and officials of the United
States Postal Service to affect such change or changes of address so that all
mail addressed to any or all Grantors may be delivered directly to the
Administrative Agent (the Administrative Agent will return all mail not related
to the Obligations or the Collateral); granting unto such Grantor’s said
attorney full power to do any and all things necessary to be done with respect
to the above transactions as fully and effectively as the Grantor might or could
do, and hereby ratifying all its said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney shall be irrevocable for the term
of this Agreement and all transactions hereunder.
13. Remedies, Etc., Cumulative. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or the Credit Documents or
in any of the other instruments or agreements securing the Obligations or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Administrative Agent of any one
or more of the rights, powers or remedies provided for in this Agreement, the
Credit Documents or in any such other instrument or agreement now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.

 

 



--------------------------------------------------------------------------------



 



14. Continuing Agreement. This is a continuing agreement and shall remain in
full force and effect until terminated by written agreement of the parties and
until all of the principal of, premium, if any, and interest on all of the
Obligations have been fully paid. This Agreement and the liens and security
interests created and granted hereunder shall remain in effect, notwithstanding
the fact that at any time or from time to time there may be no Obligations
outstanding, in order to secure all future Obligations. If this Security
Agreement is revoked by operation of law as against any Grantor, such Grantor
will indemnify and save the Administrative Agent and its successors or assigns,
harmless from any loss which may be suffered or incurred by them in making,
giving, granting or extending any loans or other credit, financing or financial
accommodations, or otherwise acting, hereunder prior to receipt by the
Administrative Agent of notice in writing of such revocation.
15. Miscellaneous. This Agreement shall be governed by the laws of the State of
North Carolina in all respects, including matters of construction, validity and
performance except to the extent that the remedies provided herein with respect
to any of the collateral are governed by the laws of any jurisdiction other than
North Carolina; section headings herein are for the convenience of reference
only and shall not affect the construction or interpretation of or alter or
modify the provisions of this Agreement; none of the terms or provisions of this
Agreement may be waived, altered, modified, limited or amended except by an
agreement expressly referring hereto and to which the Administrative Agent
consents in writing duly signed for the Administrative Agent and on the
Administrative Agent’s behalf; the rights granted to the Administrative Agent
herein shall be supplementary and in addition to those granted to the
Administrative Agent and/or the Secured Parties in any Credit Documents; the
addresses of the parties for delivery of notices, requests, demands and other
communications hereunder are as set forth in the Credit Agreement. Each of the
Grantors hereby agrees that all of their liabilities and obligations under this
Agreement shall be joint and several. No reference to “proceeds” in this
Agreement authorizes any sale, transfer, or other disposition of the Collateral
by any Grantor.
16. Duties of Administrative Agent. The Administrative Agent has been appointed
by the Secured Parties pursuant to the Credit Agreement. Its duties to the
Secured Parties, powers to act on behalf of the Secured Parties, and immunity
are set forth solely therein, and shall not be altered by this Security
Agreement. Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.04 of the Credit Agreement.
17. Notices of Exclusive Control. The Administrative Agent agrees that it shall
not deliver a notice of exclusive control under any control agreement executed
in connection with this Agreement until a Default or an Event of Default has
occurred and is continuing.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Security Agreement has been executed as of the day and
year first above written.

            GRANTORS:

MAIN STREET CAPITAL CORPORATION
      By:   /s/ Todd A. Reppert         Name:   Todd A. Reppert        Title:  
President and Chief Financial Officer   

            MAIN STREET CAPITAL PARTNERS, LLC
      By:   /s/ Rodger Stout         Name:   Rodger Stout        Title:   Chief
Financial & Administrative Officer   

            MAIN STREET EQUITY INTERESTS, INC.
      By:   /s/ Rodger Stout         Name:   Rodger Stout        Title:   Vice
President   

 

 